                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                               (Jointly Administered)
                           Debtors.
                                                               RE: D.I. 1446

                                      NOTICE OF WITHDRAWAL

                  PLEASE TAKE NOTICE that the debtors and debtors in possession in the above-

captioned cases hereby withdraw the Notice of Amended Agenda of Matters Scheduled for

Hearing on October 13, 2020, at 11:00 A.M. (ET) (D.I. 1446, Filed 10/8/20), which was

inadvertently filed in the wrong case.




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
Dated: October 8, 2020        MORRIS, NICHOLS, ARSHT & TUNNELL LLP       D
       Wilmington, Delaware
                              /s/ Paige N. Topper
                              Derek C. Abbott (No. 3376)
                              Andrew R. Remming (No. 5120)
                              Eric W. Moats (No. 6441)
                              Paige N. Topper (No. 6470)
                              1201 North Market Street, 16th Floor
                              P.O. Box 1347
                              Wilmington, Delaware 19899-1347
                              Telephone: (302) 658-9200
                              Facsimile: (302) 425-4664
                              Email: dabbott@mnat.com
                                      aremming@mnat.com
                                      emoats@mnat.com
                                      ptopper@mnat.com
                              – and –

                              SIDLEY AUSTIN LLP
                              Thomas A. Labuda (admitted pro hac vice)
                              Blair M. Warner (admitted pro hac vice)
                              One South Dearborn Street
                              Chicago, Illinois 60603
                              Telephone: (312) 853-7000
                              Email: tlabuda@sidley.com
                                     blair.warner@sidley.com
                              ATTORNEYS TO THE DEBTORS AND DEBTORS
                              IN POSSESSION




                                2
